— Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.),. rendered September 23, 1987, convicting her of assault in the second degree, petit larceny and criminal mischief in the fourth degree, after a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*410Even when read in the light most favorable to the defendant, there is no reasonable view of the evidence that would support a finding that the defendant’s attack upon the complainant was justified. Therefore, the court did not err in declining to charge the jury on the law of justification (see, People v Padgett, 60 NY2d 142, 144-145).
We have considered the defendant’s remaining contention and find it to be without merit. Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.